DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Arguments
Applicant's arguments regarding independent claims 1, 15 and 27, and arguments regarding dependent claims 7 and 20, filed 12/29/2020, have been fully considered but they are not persuasive.
Regarding independent claims 1, 15 and 27:
Applicant submitted (Remarks, pages 12-19) that the cited art does not disclose or suggest, "determining a common group of base stations comprising a plurality of base stations that are in a vicinity of both the first UE and a second UE, each base station of the plurality of base stations being in both a neighboring cell list of the first UE and in a neighboring cell list of the second UE” as cited in the independent claims 1, 15 and 27. The examiner respectfully disagrees.
Steer teaches "determining a common group of base stations comprising a plurality of base stations that are in a vicinity of both the first UE and a second UE”. In [0060], Steer discloses “the client nodes that share a common proximity area as determined by the mobile wireless coverage areas `A` 506 and `B` 510, and that have shared their local measured fingerprint information, compare fingerprints to determine their relative proximity to each other. Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications. As an example, a substantial match would include the same set of mobile or physical wireless access points that have been measured and shown to have similar signal strengths”. Thus, this same set of mobile or physical wireless access points being measured is the common group of base stations in the vicinity of the client nodes.
Watanabe teaches “each base station of the plurality of base stations being in both a neighboring cell list of the first UE and in a neighboring cell list of the second UE”. In [0145], Watanabe discloses “The donor base station 1002 extracts information indicative of a non-overlapping cell by comparing information of the cell contained in the neighbour cell list corresponding to Cell13 1-5 belonging to the donor base station 1002 with information of the cell contained in the neighbour cell list reported in step S1306 from the donor base station 1001 in step S1314”. Since the neighboring cell list of a UE is the neighboring cell list of the base station to which the UE is connected, the 
 Applicant submitted (Remarks, pages 19-20) that the cited art does not disclose or suggest, "determining, for the common group of base stations, a correlation between the power measurements of the first UE and the power measurements of the second UE” as cited in the independent claims 1, 15 and 27. The examiner respectfully disagrees.
Steer teaches "determining, for the common group of base stations, a correlation between the power measurements of the first UE and the power measurements of the second UE”. In [0068], Steer discloses “the radio measurement fingerprints are compared at a server associated with the wireless network that is accessed via a communication session with the client nodes”. Thus, the correlation comparison can be performed at the base station in addition to the UE.
Applicant submitted (Remarks, pages 20-21) that the cited art does not disclose or suggest, "receiving power measurements performed on signals received at the first UE, which signals are sent from base stations in the common group of base stations” as cited in the independent claims 1, 15 and 27. The examiner respectfully disagrees.
Steer teaches "receiving power measurements performed on signals received at the first UE, which signals are sent from base stations in the common group of base stations”. In [0068], Steer discloses “the radio measurement fingerprints are compared at a server associated with the wireless network that is accessed via a communication session with the client nodes”. In [0060], Steer discloses “the client nodes that share a common proximity area as determined by the mobile wireless coverage areas `A` 506 
Therefore, for the reasons shown above, the prior art by the combination of Steer, Watanabe and Belleschi clearly teaches all the limitations in independent claims 1, 15 and 27.

Regarding dependent claims 7 and 20:
Applicant submitted (Remarks, pages 25-27) that the cited art does not disclose or suggest, "sorting the power measurements into power vectors, a first power vector for the first UE comprising power measurements of the first UE in a base station order, and a second power vector for the second UE comprising power measurements of the second UE in the base station order, and wherein the determining of the correlation comprises comparing the first power vector of the first UE with the second power vector of the second UE” as cited in the dependent claims 7 and 20. The examiner respectfully disagrees.
Steer teaches “the determining of the correlation comprises comparing the first power vector of the first UE with the second power vector of the second UE”. In [0068], Steer discloses “the radio measurement fingerprints are compared at a server associated with the wireless network that is accessed via a communication session with the client nodes”. Here, the measured fingerprints are the elements of the power vector.
sorting the power measurements into power vectors, a first power vector for the first UE comprising power measurements of the first UE in a base station order, and a second power vector for the second UE comprising power measurements of the second UE in the base station order”. In [0030], Wang discloses “The processor 110 may rank or sort the access points according to a predetermined ranking or sorting scheme. For instance, the processor 110 may rank the access points in a descending order according to the level counts of the access points corresponding to each of the cellular tower identifier (Cell-ID) and cellular signal strength (RSSI) pairs. An example of the ranked access points corresponding to the cellular tower identifier (Cell-ID) and cellular signal strength (RSSI) pairs”. Thus, Cell-ID and RSSI are sorted.
Therefore, for the reasons shown above, the prior art by the combination of Steer, Watanabe, Belleschi and Wang clearly teaches all the limitations in dependent claims 7 and 20.

Applicant’s arguments with respect to independent claims 12, 25 and 30, filed 12/29/2020, have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 10-12, 14-15, 17, 23-25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (US 2014/0051357) in view of Watanabe et al. (US 2013/0023272) and Belleschi et al. (US 2014/0204847).
Regarding Claim 1, Steer teaches A method performed by a system network node of a wireless communication network, for detecting neighboring User Equipments, UEs, of a first UE that is wirelessly connected to a first base station of the wireless communication network ([0016] signal fingerprint information is updated and is processed by the first client node to identify second client nodes that have matching, or similar, fingerprint information. Those that have matching, or similar, fingerprint information are determined to be within a viable device-to-device (D2D) communication 
determining a common group of base stations comprising a plurality of base stations that are in a vicinity of both the first UE and a second UE ([0060] the client nodes that share a common proximity area as determined by the mobile wireless coverage areas `A` 506 and `B` 510, and that have shared their local measured fingerprint information, compare fingerprints to determine their relative proximity to each other. Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications. As an example, a substantial match would include the same set of mobile or physical wireless access points that have been measured and shown to have similar signal strengths (i.e., the same set of access points in the common proximity area is the claimed common group of base stations)), wherein the second UE ([0018] line 3, second client node; FIG. 5, client node ‘z’ 534) is wirelessly connected to a second base station ([0055] lines 16, mobile wireless access node `B` 508; FIG. 5, mobile wireless access node `B` 508) of the wireless communication network, the second base station different from the first base station ([0055] lines 14, mobile wireless access node `A` 504),
receiving power measurements performed on signals ([0055] line 12-13, measures the signal strength) received at the first UE ([0055] line 2, client node ‘x’; FIG. 5, client node ‘x’ 530), which signals ([0055] the radio signal) are sent from base stations in the common group of base stations ([0060] same set of mobile or physical wireless access points), each power measurement of a signal received at the first UE being associated with an ID of a base station ([0055] lines 13, cell site identification) from which the signal measurements performed by the client node `x` 530 may be initiated by an event, such as an event at the client node `x` 530 itself (e.g. change of environment, switch-on, service request, user request etc.) or an event at the mobile wireless access network 502 (e.g. cell handover, switch-on, etc.). In various embodiments, the scans and measurement operations may be performed by the client node `x` 530 periodically, or aperiodically, to determine the signal strength, channel and ID of the fixed wireless access nodes T 514 and `2` 516, or other received radio signals, during the scanning operations. The client node `x` 530 likewise measures the signal strength and cell site identification, including sector information, of the mobile wireless access node `A` 504 to which it is connected, and neighboring mobile wireless access nodes (e.g., the mobile wireless access node `B` 508). In one embodiment, the client node `x` 530 measures the signal strength and other information associated a spot beam of the communications satellite 524),
receiving power measurements of signals received at the second UE ([0018] line 3, second client node; FIG. 5, client node ‘z’ 534), which signals ([0055] the radio signal) are sent from base stations in the common group of base stations ([0060] same set of mobile or physical wireless access points), each power measurement of a signal received at the second UE being associated with an ID of a base station ([0055] lines 13, cell site identification) from which the signal was sent (FIG. 5, node ‘z’ perform the same function as node ‘x” described in [0055] cited below: the radio signal scanning and measurements performed by the client node `x` 530 may be initiated by an event, such as an event at the client node `x` 530 itself (e.g. change of environment, switch-on, service request, user request etc.) or an event at the mobile wireless access network signal strength, channel and ID of the fixed wireless access nodes T 514 and `2` 516, or other received radio signals, during the scanning operations. The client node `x` 530 likewise measures the signal strength and cell site identification, including sector information, of the mobile wireless access node `A` 504 to which it is connected, and neighboring mobile wireless access nodes (e.g., the mobile wireless access node `B` 508). In one embodiment, the client node `x` 530 measures the signal strength and other information associated a spot beam of the communications satellite 524),
determining, for the common group of base stations, a correlation between the power measurements of the first UE and the power measurements of the second UE ([0060] lines 6-8, Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications; [0066] lines 10-13, a determination is made in step 620 whether the radio fingerprint information associated with the two client nodes correlates, thereby indicating that they are proximate to one another; [0068] the radio measurement fingerprints are compared at a server associated with the wireless network that is accessed via a communication session with the client nodes),
based on the correlation determined, determining whether the second UE is a neighbor to the first UE ([0060] lines 6-8, Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications; [0066] indicating that they are proximate to one another).

	In an analogous art, Watanabe teaches wherein each base station in the common group of base stations is in both a neighboring cell list of the first UE and in a neighboring cell list of the second UE ([0145] The donor base station 1002 extracts information indicative of a non-overlapping cell by comparing information of the cell contained in the neighbour cell list corresponding to Cell13 1-5 belonging to the donor base station 1002 with information of the cell contained in the neighbour cell list reported in step S1306 from the donor base station 1001 in step S1314 (i.e., only the overlapping cells are retained, which are in the common group of base stations)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Watanabe’s neighbor lists with Steer’s method so that valid signal measurements and efficient signal measuring process can be performed because the cells to be measured are confined to the pre-defined neighbor lists. Thus, UE power saving can be improved because only the signals from the network configured neighboring cells are measured. Moreover, the neighbor-list-based common group can be adjusted by adding or deleting the neighboring cells in the neighbor lists by the operator to improve the flexibility of the system operation.
	The combination of Steer and Watanabe does not teach performing an action responsive to determining that the second UE is a neighbor to the first UE.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Belleschi’s priority list with Steer’s method so that the D2D communication quality can be improved because the most suitable D2D candidate device can be selected based on the sorted proximity, and thus UE can reduce the power consumption during the D2D communications.

Regarding Claim 2, the combination of Steer, Watanabe and Belleschi, specifically Steer teaches the determining of the correlation is performed only for the common group of base stations ([0060] the client nodes that share a common proximity area as determined by the mobile wireless coverage areas `A` 506 and `B` 510, and that have shared their local measured fingerprint information, compare fingerprints to determine their relative proximity to each other. Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity 

Regarding Claim 4, the combination of Steer, Watanabe and Belleschi, specifically Steer teaches the power measurements received of signals received at the first UE and the power measurements received of signals received at the second UE are only power measurements for the common group of base stations ([0060] the client nodes that share a common proximity area as determined by the mobile wireless coverage areas `A` 506 and `B` 510, and that have shared their local measured fingerprint information, compare fingerprints to determine their relative proximity to each other. Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications. As an example, a substantial match would include the same set of mobile or physical wireless access points that have been measured and shown to have similar signal strengths (i.e., the same set of access points in the common proximity area is the claimed common group of base stations)).

Regarding Claim 10, the combination of Steer, Watanabe and Belleschi, specifically Steer teaches when it is determined that the second UE is a neighbor to the first UE, triggering sending of information to the first UE that the second UE is a neighbor to the first UE ([0058] the information associated with the signals measured in 

Regarding Claim 11, the combination of Steer, Watanabe and Belleschi, specifically Steer teaches when it is determined that the second UE is a neighbor to the first UE, triggering sending the correlation determined of the second UE to the first UE ([0058] the information associated with the signals measured in proximity to the client node `x` 530 (e.g. the fingerprint of the radio signals related to the mobile and physical wireless access nodes `A` 504, `B` 508, `I` 514, `2` 516, and `3` 518) are communicated to client nodes `y` 532 and `z` 534; [0059] the measured information is only exchanged between the client nodes `x` 530, `y` 532, `z` 534 or with the wireless network access node data server 526 if there was mutual agreement to be part of the same local community of interest. In certain of these various embodiments, a proprietary protocol is implemented to communicate among the client nodes `x` 530, `y` 532, `z` 534 or with the wireless network access node data server 526).


sending to the first base station power measurements ([0055] line 12-13, measures the signal strength) performed on signals received from base stations ([0055] lines 14 and 16, mobile wireless access node ‘A’, mobile wireless access node ‘B’) in a vicinity of the first UE (FIG. 5, access node ‘A’ 504, access node ‘B’ 508, client node ‘x’ 530), each powerIn re: Gabor FODORPCT Application No.: PCT/SE2015/051193Filed: November 10, 2015 Page 7 of 13measurement of a signal received being associated with an ID of a base station ([0055] lines 13, cell site identification) from which the signal was received ([0055] the radio signal scanning and measurements performed by the client node `x` 530 may be initiated by an event, such as an event at the client node `x` 530 itself (e.g. change of environment, switch-on, service request, user request etc.) or an event at the mobile wireless access network 502 (e.g. cell handover, switch-on, etc.). In various embodiments, the scans and measurement operations may be performed by the client node `x` 530 periodically, or aperiodically, to determine the signal strength, channel and ID of the fixed wireless access nodes T 514 and `2` 516, or other received radio signals, during the scanning operations. The client node `x` 530 likewise measures the signal strength and cell site identification, including sector information, of the mobile wireless access node `A` 504 to which it is connected, and neighboring mobile wireless access nodes (e.g., the mobile wireless access node `B` 508). In one embodiment, the client node `x` 530 measures the signal strength and other information associated a spot beam of the communications satellite 524);
receiving, from the first base station, information of one or more second UEs that are wirelessly connected to a different base station than the first base station ([0058] the information associated with the signals measured in proximity to the client node `x` 530 (e.g. the fingerprint of the radio signals related to the mobile and physical wireless access nodes `A` 504, `B` 508, `I` 514, `2` 516, and `3` 518) are communicated to client nodes `y` 532 and `z` 534; [0059] the measured information is only exchanged between the client nodes `x` 530, `y` 532, `z` 534 or with the wireless network access node data server 526 if there was mutual agreement to be part of the same local community of interest. In certain of these various embodiments, a proprietary protocol is implemented to communicate among the client nodes `x` 530, `y` 532, `z` 534 or with the wireless network access node data server 526), information indicating that the one or more second UEs have been determined to be a neighbor to the first UE ([0060] lines 6-8, Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications; [0066] indicating that they are proximate to one another) based on correlations between the power measurements of the first UE and corresponding power measurements of individual second UEs of the one or more second UEs ([0060] lines 6-8, Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications; [0066] lines 10-13, a 
sending a signal to at least one of the one or more second UEs, based on the information received, for device to device communication with the at least one of the one or more second UEs ([0066] D2D communications between the two client nodes is viable, followed by a determination being made in step 624 whether to establish a D2D communication session. If not, then the process is continued, proceeding with step 630. Otherwise, a D2D communication session is established between the two client nodes).
However, Steer does not teach base stations which are in a neighboring list of the first UE, wherein the information of the one or more second UEs indicates a priority order in which the first UE is to contact the one or more second UEs, and responsive to receiving an acknowledgement of the signal; establishing device to device communication with the at least one of the one or more second UEs.
In an analogous art, Watanabe teaches base stations which are in a neighboring list of the first UE ([0145] The donor base station 1002 extracts information indicative of a non-overlapping cell by comparing information of the cell contained in the neighbour cell list corresponding to Cell13 1-5 belonging to the donor base station 1002 with information of the cell contained in the neighbour cell list reported in step S1306 from the donor base station 1001 in step S1314).

The combination of Steer and Watanabe does not teach wherein the information of the one or more second UEs indicates a priority order in which the first UE is to contact the one or more second UEs, and responsive to receiving an acknowledgement of the signal; establishing device to device communication with the at least one of the one or more second UEs.
In an analogous art, Belleschi teaches wherein the information of the one or more second UEs indicates a priority order in which the first UE is to contact the one or more second UEs ([0053] the D2D decision includes a list of identifiers (e.g., CRNTIs) of the one or more D2D capable wireless devices 16 selected by the base station 12-1 as candidates for D2D communication with the wireless device 16-1. Further, the one or more D2D capable wireless devices 16 may be prioritized by the base station 12-1 based on, for example, proximity to the wireless device 16-1, where the priorities are indicated in the list of identifiers. For instance, the list of identifiers may be sorted based 
responsive to receiving an acknowledgement of the signal ([0059] the wireless device 16-1 initiates the D2D device discovery procedure by transmitting a D2D access request to the wireless device 16-2 using resources dedicated for D2D device discovery for the D2D pair … In response, the wireless device 16-2 returns a D2D access acknowledgement); establishing device to device communication with the at least one of the one or more second UEs ([0060] After completing the D2D device discovery procedure, a D2D communication link is established between the wireless devices 16-1 and 16-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Belleschi’s priority list with Steer’s method so that the D2D communication quality can be improved because the most suitable D2D candidate device can be selected based on the sorted proximity, and thus UE can reduce the power consumption during the D2D communications.

Regarding Claim 14, Steer teaches correlations between the power measurements of the first UE and corresponding power measurements of individual second UEs of the one or more second UEs (Steer [0060] lines 6-8, Client nodes having fingerprints that substantively match, or are correlated, are considered to be within in-range proximity capable of D2D communications; [0066] lines 10-13, a determination is made in step 620 whether the radio fingerprint information associated with the two client nodes correlates, thereby indicating that they are proximate to one another).

In an analogous art, Belleschi teaches the information of the one or more second UEs indicating the priority order is based on correlation ([0053] the D2D decision includes a list of identifiers (e.g., CRNTIs) of the one or more D2D capable wireless devices 16 selected by the base station 12-1 as candidates for D2D communication with the wireless device 16-1. Further, the one or more D2D capable wireless devices 16 may be prioritized by the base station 12-1 based on, for example, proximity to the wireless device 16-1, where the priorities are indicated in the list of identifiers. For instance, the list of identifiers may be sorted based on the priorities of the corresponding D2D capable devices 16 with respect to D2D communication with the wireless device 16-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Belleschi’s priority list with Steer’s method so that the D2D communication quality can be improved because the most suitable D2D candidate device can be selected based on the sorted proximity, and thus UE can reduce the power consumption during the D2D communications.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 12.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. in view of Watanabe et al., Belleschi et al. and Wang et al. (US 2018/0160364).
Regarding Claim 7, the combination of Steer, Watanabe and Belleschi, specifically Steer teaches the determining of the correlation comprises comparing the first power vector of the first UE with the second power vector of the second UE ([0068] the radio measurement fingerprints are compared at a server associated with the wireless network that is accessed via a communication session with the client nodes).
However, the combination of Steer, Watanabe and Belleschi does not teach sorting the power measurements into power vectors, a first power vector for the first UE comprising the power measurements of the first UE in a base station order, and 
In an analogous art, Wang teaches sorting the power measurements into power vectors, a first power vector for the first UE comprising the power measurements of the first UE in a base station order, and aIn re: Gabor FODOR PCT Application No.: PCT/SE2015/051193Filed: November 10, 2015Page 6 of 13second power vector for the second UE comprising the power measurements of the second UE in the base station order ([0030] The processor 110 may rank or sort the access points according to a predetermined ranking or sorting scheme. For instance, the processor 110 may rank the access points in a descending order according to the level counts of the access points corresponding to each of the cellular tower identifier (Cell-ID) and cellular signal strength (RSSI) pairs. An example of the ranked access points corresponding to the cellular tower identifier (Cell-ID) and cellular signal strength (RSSI) pairs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wang’s cell ID sorting method with Steer’s method so that correct matching of signal strengths from the two sets of fingerprints are guaranteed, and therefore meaningful correlation values are obtained to facilitate the device discovery for D2D communications.

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

s 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. in view of Watanabe et al., Belleschi et al., Wang et al. and Rosenqvist et al. (US 2012/0300754).
Regarding Claim 8, the combination of Steer, Watanabe, Belleschi and Wang does not teach the correlation is determined by a normalized scalar product between the first power vector for the first UE and the second power vector for the second UE.
In an analogous art, Rosenqvist teaches the correlation is determined by a normalized scalar product between the first power vector for the first UE and the second power vector for the second UE ([0099] The correlation factor between two terminals may be computed as the normalized inner product magnitude of the respective channel estimation vectors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosenqvist’s normalized inner product with Steer’s method so that the correlation can be calculated independent of different signal strengths due to various UE distances to base stations. Therefore, an objective criterion is established for finding neighboring UEs.

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. in view of Watanabe et al., Belleschi et al. and Rosenqvist et al.

In an analogous art, Rosenqvist teaches comparing the correlation determined to a correlation threshold, and wherein it is determined that the second UE is a neighbor to the first UE when the correlation determined is above the correlation threshold ([0090] As mentioned before, the process may be applied to all k pairs, or only to some of the pairs (e.g. by truncating the list to only those pairs with a metric that exceeds a threshold, or to a predetermined number of pairs having the highest metrics)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rosenqvist’s metric threshold with Steer’s method so that the closest neighboring UEs can be select as D2D communication candidates correctly, and the threshold can also help determine the number of the UEs to communicate with dynamically, and thus optimize the network resource utilization accordingly.

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Allowable Subject Matter
Claims 5, 6, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413